Title: To Benjamin Franklin from David Hartley, 24 February 1778
From: Hartley, David
To: Franklin, Benjamin


Dear Sir
London, feb 24 1778
Yours of Feb 12 received. I have called at Mr. Hutton’s door, but he was not at home, I shall deliver the letters to morrow. We are to have a very long day in the house today, so that I cannot enter into any matter at present. Suspend for a few hours, or days. Times seem to be mending. Let us take all possible chance of reconciliation. While there is life there is hope. Enclosed you have a petition which was signed by 5,400 hands. You will by this mail receive a draught of a petition of the City of London which is at present intended. It will be received to morrow from the committee appointed to draw it up, and will probably be presented in a few days. At the first meeting which was Yesterday there were 400 present and only two dissenting voices. Yours in haste
DH.
 
Notation: David Hartley to Benjamin Franklin
